DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 24 September 2021 have been fully considered but they are not persuasive. Applicant argues that the cited references do not disclose a method that "retriev[es] a virtual representation of the remote venue, the virtual representation including a first property of a sound at a first location within the remote venue and a second property of the sound at a second location within the remote venue" and "identif[ies] a first audio device within the local venue that corresponds to the first location within the remote venue and a second audio device within the local venue that corresponds to the second location within the remote venue." Examiner notes that it appears from p. 3, sections 0022-0024 and p. 4, sections 0030-0033 of the Simonnet reference that original audio data, which reads on a property of sound, and positioning data corresponding to the location of each participant and their respective sound is transmitted from a remote site/venue to a local site/venue and vice versa. Any characteristic of the audio data, including, for example, reverberation properties, can read on the “property” of the sound, and thus the characteristics that would make up a “virtual representation” appear to be retrieved in the reference. Examiner further notes that it appears from p. 3, section 0027 of the Simonnet reference that speakers, which would read on the first and second audio devices, are identified to reproduce the audio . 

Claim Objections
Claim 35 is objected to because of the following informalities:  Claim 35 is dependent on “claim 22”, which appears to be a typographical error for “claim 34”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 19, 20, 24, 25, 30, 31, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Simonnet (U.S. Publication 2013/0321566) in view of Farrell (U.S. Patent 9,693,009).
 
As to claim 1, as best understood, Simonnet discloses a computer-implemented method for replicating a remote venue onto a local venue, the method comprising:
retrieving, by a computing device, a virtual representation of the remote venue, the virtual representation including a first property of a sound at a first location within the remote venue and a second property of the sound at a second location within the remote venue (p. 3, sections 0022-0024; p. 4, sections 0030-0033; original audio data, which reads on a property of sound, and positioning data corresponding to the location of each participant and their respective sound is transmitted from a remote site/venue to a local site/venue and vice versa; any characteristic of the audio data, including, for example, reverberation properties, can read on the “property” of the sound); 
identifying, by the computing device, a first audio source device within the local venue that corresponds to the first location within the remote venue and a second audio device within the local venue that corresponds to the second location within the remote venue (p. 3, section 0027; speakers are identified to reproduce the audio spatially in a 
modifying, by the computing device, an input audio stream within the local venue in accordance with the first property and the second property to provide a first output audio stream and a second output audio stream, respectively (p. 3, sections 0025-0027; p. 4, sections 0030-0033; p. 7, section 0053; input audio is modified using spatial audio techniques based on a virtual rendering of the remote site/venue and output to different speakers at the local site; the audio streams to different speakers would have to be different to create spatial effects; the modified audio has different characteristics such as modified reverberation and can be split into more streams for more users); 
retrieving, by the computing device, an image of the remote venue (p. 2, section 0021-p. 3, section 0027; p. 5, section 0043-p. 6, section 0044; images containing a face/mouth from the remote location are identified and retrieved for display locally);
identifying, by the computing device, a first portion of a display device within the local venue to display a first portion of the image of the remote venue and a second portion of the display device to display a second portion of the image of the remote venue (p. 2, section 0020; p. 5, sections 0040-0043; multiple video capture devices capture multiple portions of a remote venue from multiple viewpoints to create images for an image stream; at least two of these portions can read on the “first” and “second” portion, which are then displayed; the display area identified for one portion can read on a “first” region while the display area identified for a second portion can read on a “second” region);

and providing, by the computing device, the first output audio stream and the second output audio stream to the first audio device and the second audio device respectively, such that the first output audio stream is presented to the first region of the local venue synchronously with the first portion of the image of the remote venue and the second output audio stream is presented to the second region of the local venue synchronously with the second portion of the image of the remote venue (p. 3, sections 0025-0027; p. 4, sections 0030-0033; p. 7, section 0053; audio is modified using spatial audio techniques based on a virtual rendering of the remote site/venue and output to different speakers; the audio streams to different speakers would have to be different, but synchronous, to create spatial effects; the streams must also be synchronous to the display, which includes first and second regions as noted above, in order to correctly show that audio is emanating from a remote participant).


As to claim 19, see the rejection to claim 1. Further, Simonnet discloses a system, comprising a memory and a processor coupled to the memory and configured to perform operations (p. 6, sections 0047-0049). 
	
As to claim 20, see the rejection to claim 1. Further, Simonnet discloses that the method is executed on a computing device with a non-transitory computer readable device having instructions thereon (p. 6, section 0049). 

As to claim 24, Simmonet discloses wherein the modifying comprises:


As to claim 25, wherein the retrieving the image of the remote venue comprises retrieving the image of the remote venue that is acquired from a plurality of points of view within the remote venue (p. 5, section 0043-p. 6, section 0044; the image of the remote venue is potentially obtained from 4 different cameras at different points of view).

As to claim 30, see the rejection to claim 24.

As to claim 31, see the rejection to claim 25.

As to claim 36, see the rejection to claim 24.

As to claim 37, see the rejection to claim 25.

Claims 21, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Simonnet in view of Farrell and further in view of Hardy (U.S. Publication 2018/0335832).

As to claim 21, Simonnet does not disclose, but Hardy does disclose a method further comprising:
selecting, by the computing device, a remote venue from among a plurality of remote venues that are capable of being represented in the local venue from a remote venue library, the remote venue library including a plurality of virtual representations and a plurality of images corresponding to the plurality of remote venues (p. 6, section 0063; p. 6, section 0070-p. 7, section 0071; a particular remote venue, such as a small movie theatre or a large Broadway theatre, is chosen from a group/library of venues by a user and corresponding images are selected for the user based on the choice),
wherein the retrieving the virtual representation of the remote venue comprises retrieving the virtual representation of the remote venue that is associated with the selected remote venue from among the plurality of virtual representations (p. 6, section 0070-p. 7, section 0071; the virtual environment/representation retrieved and reproduced corresponds to a user’s choice of venue), and
wherein the retrieving the image of the remote venue comprises retrieving the image of the remote venue that is associated with the selected remote venue from among the plurality of images (p. 6, section 0070-p. 7, section 0071; the images retrieved correspond to a user’s choice of venue). The motivation for this is to have 

As to claim 27, see the rejection to claim 21.

As to claim 33, see the rejection to claim 21.

Claims 22, 23, 28, 29, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Simonnet in view of Farrell and further in view of Audfray (U.S. Patent 6,111,962). 

As to claim 22, Simonnet discloses wherein a reverberation property is modified (p. 4, sections 0030-0033). Simonnet does not disclose, but Audfray does disclose that the first location within the remote venue and the second location within the remote venue comprise a first reverberation point and a second reverberation point, respectively (fig. 9; fig. 10; p. 5, section 0039; p. 6, section 0048; p. 6, sections 0052-0053; p. 9, sections 0080-0084; reverberation parameters are calculated per source leading to a first source reverberation, second source reverberation, etc.; for each object that sounds bounce off of, a delay measured for reflection and reverberation is determined), wherein the first property of the sound and the second property of the 

As to claim 23, Audfray discloses wherein the first reverberation of the sound comprises a first delay and a first frequency-dependent level variation that are measured between the first reflection point and the first reverberation point, and wherein the second reverberation of the sound comprises a second delay and a second frequency-dependent level variation between the second reflection point and the second reverberation point (p. 9, sections 0080-0084; reverberation parameters are calculated per source leading to a first source reverberation, second source reverberation, etc.; for each object that sounds bounce off of, a delay measured for reflection and reverberation is determined, as well as frequency-dependent parameter that impacts reverberation level). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to in order to as taught by Audfray.

As to claim 28, see the rejection to claim 22. 



As to claim 34, see the rejection to claim 22.

As to claim 35, see the rejection to claim 23.

Claims 26, 32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Simonnet in view of Farrell and further in view of Birkbeck (U.S. Patent 10,754,511).

As to claim 26, Simonnet does not disclose, but Birkbeck does disclose wherein the correlating comprises correlating the first output audio stream to the first portion of the image of the remote venue to synchronize the first output audio stream and the first portion of the image of the remote venue to a time sequence and the second output audio stream to the second portion of the image of the remote venue to synchronize the second output audio stream and the second portion of the image of the remote venue to the time sequence (fig. 4; col. 3, lines 6-29; col. 6, lines 6-22; col. 8, lines 3-53; audio streams corresponding to a multi-view remote camera setup are synchronized to their corresponding video images on a single reference timeline). The motivation for this is to allow a user to view a more organized collection of viewpoints of an event (col. 1, line 30-42). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Simonnet and Farrell to correlate the first output audio stream to the first portion of the image of the remote venue to synchronize the 

As to claim 32, see the rejection to claim 26.

As to claim 38, see the rejection to claim 26.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612